  Case 1:21-cv-00020-MN Document 38 Filed 08/10/21 Page 1 of 4 PageID #: 66




                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


NOVA SERVICES INC.,                          :
                                             :
                           Plaintiff,        :
                                             :
      v.                                     :    C. A. No. 21-20-MN
                                             :
RECLEIM NOVA, LLC, RECLEIM, LLC,             :
BLUE GRANITE LOGISTICS, LLC,                 :
and LL SEA INVESTMENTS, LLC,                 :
                                             :
                           Defendants.       :


                  ORDER SCHEDULING ADR TELECONFERENCE

             At Wilmington this 10th day of August, 2021.

             IT IS ORDERED that a teleconference has been scheduled for Friday,

August 27, 2021 at 12:30 p.m. Eastern Time with Chief Magistrate Judge Thynge to

discuss the scheduling of, the procedures involved, and the types of alternative dispute

resolutions available, including mediation.       Plaintiff’s counsel shall initiate the

teleconference call to 302-573-6173.

             IT IS FURTHER ORDERED that counsel and the parties are required to

review and be prepared to discuss during the teleconference the attached “Teleconference

Preparation Requirements” and the “Order Governing Mediation Conferences and

Mediation Statements,” a copy of which is posted under Chief Magistrate Judge Thynge’s

Forms on the Court’s website. Counsel shall advise the Court during the teleconference

of any proposed modifications to that Order.

             IT   IS   FURTHER          ORDERED    that   any   communication   regarding
  Case 1:21-cv-00020-MN Document 38 Filed 08/10/21 Page 2 of 4 PageID #: 67




mediation/ADR in this matter must be made to Judge Thynge’s chambers, and any such

communication, including, but not limited to the scheduling or rescheduling of

teleconference or mediation dates, is not to be efiled or docketed. Such communications

must be made through letters delivered to the Clerk’s Office for Judge Thynge’s Chambers,

by fax to Chambers or by email to Judge Thynge and the Judge’s Law Clerk, unless

directed or ordered otherwise.

             Local counsel are reminded of their obligations to inform out-of-state counsel

of this Order. To avoid the imposition of sanctions, counsel shall advise the Court

immediately of any problems regarding compliance with this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge
  Case 1:21-cv-00020-MN Document 38 Filed 08/10/21 Page 3 of 4 PageID #: 68




                 TELECONFERENCE PREPARATION REQUIREMENTS

             The following are some areas that the Court will focus upon during the

teleconference, if applicable. Counsel are required to be prepared to discuss these areas

and shall advise the Court of other issues that may affect ADR.

             1.     The parties’ interest in ADR and the type of ADR (e.g., mediation;

arbitration, binding or non-binding, with or without high/low; neutral evaluation; summary

or mini bench or jury proceeding).

             2.     The timing of any ADR process.

             3.     The availability of counsel, the parties and/or their decision makers.

             4.     The length of time needed for the scheduled ADR process (e.g., more

than one day).

             5.     The identities of any non-parties who have an interest or influence on

the outcome of the litigation, and whether they were notified by counsel or the parties of

the teleconference. For example, such non-parties would include health care or workers’

compensation lienholders, excess carriers, unsecured creditors in bankruptcy adversary

proceedings, or potential indemnitors. Note: If any non-party’s interest would likely

prevent a resolution if not a participant in the selected ADR process, or whom counsel or

a party feels may be necessary for an effective ADR process to occur, then counsel or the

party shall advise the non-party or its representative of the date and time of the

teleconference and their required participation.

             6.     Any ancillary litigation pending/planned which could affect the ADR

process in this case, including companion cases filed in this Court or other courts, and

arbitration proceedings.
  Case 1:21-cv-00020-MN Document 38 Filed 08/10/21 Page 4 of 4 PageID #: 69




               7.    Previous efforts, if any, by the parties or their counsel to resolve this

matter.

               8.    The identification of any outstanding liens, the amounts verified, and

whether the liens are negotiable or limited by governmental regulations or statutes (federal,

state or local).

               9.    The identification of other information required to appropriately and

reasonably value this matter prior to the ADR process selected. If the information will not

be available or completed by the time of the teleconference, counsel shall have an

understanding of the type of information, reports, data and necessary discovery before

ADR should occur.

               10.   The Court’s Form Order Governing Mediation Conferences and

Mediation Statements.
